DETAILED ACTION
This action is responsive to the application No. 16/937,759 filed on July 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The application filed on 07/24/2020 has been entered.  Accordingly, pending in this Office action are claims 1-14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tae (US 2013/0264703).

Regarding Claim 1, Tae (see, e.g., Fig. 2A), teaches an image sensor module 100 comprising:
a substrate 1 having a first side (i.e., top side) and a second side (i.e., bottom side), the first side being an opposite to the second side;
an image sensor 20 attached to the first side of the substrate 1;
bonding wires 30 to bond the image sensor 20 to pads 3 on the first side of the substrate 1;
a protective structure 40 disposed on the first side of the substrate 1 surrounding the image sensor 20, the bonding wires 30, and the pads 3;
the protective structure 40 comprising a dam 40c and a lid 40a/40b;
the lid 40a/40b comprising a hole S and a non-transparent part 40a/40b to light surrounding the hole S (see, e.g., par. 0046);
wherein:
the hole S transmits incident light to arrive at the image sensor 20, and the non- transparent part 40a/40b blocks incident light to arrive at the bonding wires 30 and the pads 3; and
a cover glass 50 disposed on the protective structure 40 (see, e.g., par. 0050);
wherein:
a bottom of the dam 40c of the protective structure 40 is attached to the first side of the substrate 1 and the cover glass 50 is attached to the lid 40a/40b of the protective structure 40; and
S of the lid 40a/40b forms an angle [Symbol font/0x61] less than 90[Symbol font/0xB0] with a surface (i.e., top surface of 40b) of the lid 40a/40b.

Regarding Claim 2, Tae teaches all aspects of claim 1.  Tae (see, e.g., Fig. 2A), teaches, a set of solder balls 55 attached to the second side (i.e., bottom side) of the substrate 1 (see, e.g., par. 0051).  

Regarding Claim 3, Tae teaches all aspects of claim 1.  Tae (see, e.g., Fig. 2A), teaches that the protective structure 40 is made of light absorptive materials (see, e.g., par. 0046).  

Regarding Claim 4, Tae teaches all aspects of claim 3.  Tae (see, e.g., Fig. 2A), teaches that scatter light in the protective structure 40 is absorbed by the protective structure 40.  

Regarding Claim 5, Tae teaches all aspects of claim 1.  Tae (see, e.g., Fig. 2A), teaches that the dam 40c and the lid 40a/40b are inseparable forming an integrated part (see, e.g., par. 0046).  

Regarding Claim 7, Tae teaches all aspects of claim 1.  Tae (see, e.g., Fig. 2A), teaches that the image sensor 20 is a CMOS image sensor (see, e.g., par. 0003).  

Regarding Claim 8, Tae (see, e.g., Fig. 2A), teaches,
A camera module comprising:
100 comprising:
a substrate 1 having a first side (i.e., top side) and a second side (i.e., bottom side), the first side being an opposite to the second side;
an image sensor 20 attached to the first side of the substrate 1;
bonding wires 30 to bond the image sensor 20 to pads 3 on the first side of the substrate 1;
a protective structure 40 disposed on the first side of the substrate 1 surrounding the image sensor 20, the bonding wires 30, and the pads 3;
the protective structure 40 comprising a dam 40c and a lid 40a/40b;
the lid 40a/40b comprising a hole S and a non-transparent part 40a/40b to light surrounding the hole S (see, e.g., par. 0046);
wherein:
the hole S transmits incident light to arrive at the image sensor 20, and the non- transparent part 40a/40b blocks incident light to arrive at the bonding wires 30 and the pads 3; and
a cover glass 50 disposed on the protective structure 40 (see, e.g., par. 0050);
wherein:
a bottom of the dam 40c of the protective structure 40 is attached to the first side of the substrate 1 and the cover glass 50 is attached to the lid 40a/40b of the protective structure 40; and
a lens system (see, e.g., Fig. 19, par. 0073); and
100 and the lens system (see, e.g., Fig. 19, par. 0073); and
a wall forming the hole S of the lid 40a/40b forms an angle [Symbol font/0x61] less than 90[Symbol font/0xB0] with a surface (i.e., top surface of 40b) of the lid 40a/40b.

Regarding Claim 9, Tae teaches all aspects of claim 8.  Tae (see, e.g., Fig. 2A), teaches, a set of solder balls 55 attached to the second side (i.e., bottom side) of the substrate 1 (see, e.g., par. 0051).  

Regarding Claim 10, Tae teaches all aspects of claim 8.  Tae (see, e.g., Fig. 2A), teaches that the protective structure 40 is made of light absorptive materials (see, e.g., par. 0046).  

Regarding Claim 11, Tae teaches all aspects of claim 10.  Tae (see, e.g., Fig. 2A), teaches that scatter light in the protective structure 40 is absorbed by the protective structure 40.  

Regarding Claim 12, Tae teaches all aspects of claim 8.  Tae (see, e.g., Fig. 2A), teaches that the dam 40c and the lid 40a/40b are inseparable forming an integrated part (see, e.g., par. 0046).  

Regarding Claim 14, Tae teaches all aspects of claim 8.  Tae (see, e.g., Fig. 2A), teaches that the image sensor 20 is a CMOS image sensor (see, e.g., par. 0003).

Page 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tae (US 2013/0264703).

Regarding Claims 6 and 13, Tae teaches all aspects of claims 1 and 8.  Tae (see, e.g., Fig. 2A), teaches that the angle [Symbol font/0x61] is less than 90[Symbol font/0xB0] but is silent with respect to the claim limitation that [Symbol font/0x61] is less than 45[Symbol font/0xB0].
However, this claim limitation is merely considered a change in the angle [Symbol font/0x61] formed by the wall 40a with the top surface of 40b in Tae’s device.  The specific claimed angle, absent any criticality, is only considered to be an obvious modification of the angle [Symbol font/0x61] in Tae’s device, as the courts have held that changes in angles without any criticality, are within the level of skill in the art.  According to the courts, a particular angle is nothing more than one among numerous angles that a person having ordinary skill in the art will In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed angle, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed angle in Tae’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed angle or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen angle or upon another variable recited in a claim, the applicant must show that the chosen angle is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/Nelson Garces/Primary Examiner, Art Unit 2814